                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        THE BOARD OF TRUSTEES OF THE
                                  10    LELAND STANFORD JUNIOR                             Case No. 18-cv-01497-RS
                                        UNIVERSITY,
                                  11
                                                       Plaintiff,                          ORDER (1) DETERMINING GOOD
                                  12                                                       FAITH PARTIAL SETTLEMENT AS
Northern District of California




                                                v.
 United States District Court




                                                                                           BETWEEN PLAINTIFF THE BOARD
                                  13                                                       OF TRUSTEES OF THE LELAND
                                        TRUMP CARD, INC., et al.,                          STANFORD JUNIOR UNIVERSITY
                                  14                                                       AND SETTLING DEFENDANTS, (2)
                                                       Defendants.                         BARRING CLAIMS FOR INDEMNITY
                                  15                                                       OR CONTRIBUTION AGAINST THE
                                                                                           SETTLING DEFENDANTS, AND (3)
                                  16                                                       REMANDING MATTER TO STATE
                                                                                           COURT AS TO THE REAMINING
                                  17                                                       CLAIMS BETWEEN STANFORD AND
                                                                                           NON-SETTLING DEFENDANTS
                                  18

                                  19

                                  20

                                  21                                             I. INTRODUCTION

                                  22          The Board of Trustees of the Leland Stanford Junior University (“Stanford”) moves for (1)

                                  23   a determination of good faith partial settlement as between Stanford and the Settling Defendants;

                                  24   (2) for an order barring claims for indemnity or contribution against the settling defendants; and

                                  25   (3) for an order remanding the case to state court as to the remaining claims between Stanford and

                                  26   the Non-settling Defendants. The Settling Defendants include Trump Card, LLC (sued as Trump

                                  27   Card, Inc.), Trump Card Holdings, LLC (sued as Trump Card Holdings, Inc.), Trump Card

                                  28   California, LLC (sued as Trump Card California, Inc.), Magnate Holdings, LLC, Magnate
                                   1   Worldwide, LLC, Tiflor Transportation, LLC doing business as Trump Card San Diego, Ghuman

                                   2   Transport Corporation, Birkiran Singh, Hardev Singh, Landstar Express America, Inc., and Pride

                                   3   Logistics, LLC.1 All Settling Defendants join in Stanford’s motion. (Dkts. 71, 72, 73.)

                                   4          The Non-settling Defendants, Trans Xpress Line, Inc. and Jermaine Markees Turner,

                                   5   oppose Stanford’s motion and contend the partial settlement lacks good faith and could unjustly

                                   6   burden the Non-settling Defendants with an excessive share of liability. Alternatively, the Non-

                                   7   settling Defendants request a continuance of consideration of Stanford’s motion until after they

                                   8   have had the opportunity to depose the engineers who calculated the allocation of damage among

                                   9   the Defendants. Pursuant to Civil Local Rule 7-1(b), the motion is suitable for disposition without

                                  10   oral argument. For the reasons explained below, Stanford’s motion is granted.

                                  11                                              II. BACKGROUND2

                                  12          This case has a unique fact pattern that reads as if it was pulled from a first-year torts
Northern District of California
 United States District Court




                                  13   exam. The lawsuit arises from two separate tractor trailer accidents that occurred on the same day

                                  14   in January 2017 on Interstate 40 in New Mexico. Stanford had paid the Settling Defendants to

                                  15   transport a large piece of valuable scientific equipment (referred to as the “Wiggler”) across

                                  16   interstate lines to its facility in Palo Alto, California. Ghuman Transport Corporation was the

                                  17   owner/operator of the tractor trailer transporting the Wiggler to Stanford, with Birkiran Singh and

                                  18   Hardev Singh driving the vehicle.

                                  19          On the day in question, the highway was partly covered with black ice. At approximately

                                  20   5:20 PM, Birkiran Singh was driving westbound when, upon reaching the black ice, he lost control

                                  21   of the vehicle and crashed into the center meridian (the “First Accident”). The Wiggler was

                                  22   ejected from the trailer and onto the median, damaging the equipment. Later that evening, while

                                  23

                                  24   1
                                        Stanford asserts there is an additional entity, Landstar Systems, Inc., however the docket does
                                  25   not reflect this and no such entity joined Stanford’s motion.
                                       2
                                  26     The factual background is based on the declaration of Stanford’s counsel (presenting the factual
                                       representations made in the motion as true and correct (Bower Decl. ¶ 7.)) and Non-settling
                                  27   Defendants counsel’s declaration.

                                  28                                    ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                              CASE NO. 18-cv-01497-RS
                                                                                         2
                                   1   the first accident was still being addressed, Non-settling Defendant Turner (the driver for Non-

                                   2   settling Defendant Trans Xpress Line) was driving eastbound on Interstate 40 and lost control

                                   3   upon reaching the same black ice and jackknifed into the center meridian (the “Second Accident”).

                                   4   The trailer of Turner’s vehicle landed on the Wiggler located on the meridian, resulting in near

                                   5   total destruction of the equipment. The Non-settling Defendants were not transporting cargo for

                                   6   Stanford. As discussed below, Stanford is informed the Wiggler suffered 20% of its damage in

                                   7   the First Accident and the remaining 80% in the Second Accident.

                                   8           Stanford initially filed this lawsuit in San Mateo Superior Court in December 2017,

                                   9   alleging breach of contract and negligence. Some of the Settling Defendants subsequently

                                  10   removed the case in March 2018 on federal question grounds, contending the Carmack

                                  11   Amendment, 49 U.S.C. § 14706 et seq., preempted the state court action. The Carmack

                                  12   Amendment governs “motor carriers” and “freight forwarders.” § 14706(a). The law absolutely
Northern District of California
 United States District Court




                                  13   preempts all state common law claims against such carriers and freight forwarders and limits their

                                  14   liability to the stated actual loss value or damage to the goods. Hughes Aircraft Co. v. N. Am. Van

                                  15   Lines, Inc., 970 F.2d 609, 611, 613 (9th Cir. 1992). The Settling Defendants contended they were

                                  16   protected by damages caps imposed by the Carmack Amendment, limiting their exposure to as

                                  17   low as $3,000 to $5,000. Moreover, the Carmack Amendment does not apply to brokers.3

                                  18   According to Stanford, the majority of Settling Defendants claimed broker status in litigation,

                                  19   whereby they would have no legal liability for the damage to goods transported in interstate

                                  20   commerce. It is unclear what legal authority provides the basis for such an argument. Although

                                  21   the Carmack Amendment preempts all state common law claims against carriers and freight

                                  22   forwarders, because the statute does not apply to brokers, most courts have held that brokers may

                                  23   be held liable under state tort or contract law in connection with shipments. See Chubb Grp. of

                                  24

                                  25   3
                                        A “broker” is defined as “a person, other than a motor carrier . . . that as a principal or agent
                                  26   sells, offers for sale, negotiates for, or holds itself out by solicitation, advertisement, or otherwise
                                       as selling, providing, or arranging for, transportation by motor carrier for
                                  27   compensation.” 49 U.S.C. § 13102(2).

                                  28                                      ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                                CASE NO. 18-cv-01497-RS
                                                                                           3
                                   1   Ins. Cos. v. H.A. Transp. Sys., Inc., 243 F. Supp. 2d 1064, 1069 (C.D. Cal. 2002). In any case,

                                   2   Stanford and the Settling Defendants risked extensive litigation over the application of the

                                   3   Carmack Amendment and its accompanying damages limitations if they were going to continue

                                   4   this lawsuit.

                                   5           The parties engaged in a full day of court-supervised mediation by its Alternative Dispute

                                   6   Resolution department in November 2018. The mediation failed to produce a global settlement,

                                   7   but subsequent discussions between the Settling Defendants and Stanford yielded a proposed

                                   8   settlement in January 2019. (See Dkt. 69.) According to the settlement’s terms, the Settling

                                   9   Defendants will pay $120,000 to Stanford. (Dkt. 69.) This constitutes approximately 28% of

                                  10   Stanford’s currently claimed damages of $428,089.54, excluding interest. (Bower Decl. ¶ 7.) The

                                  11   settling defendants that were the owner/operator of the tractor trailer involved in the First Accident

                                  12   will fund the bulk of the money to be paid to Stanford by the Settling Defendants. Those settling
Northern District of California
 United States District Court




                                  13   defendants, Ghuman Transport Corporation, Birkiran Singh, and Hardev Singh, are funding

                                  14   $100,000 through their principals. (Dkt. 69.) The remaining $20,000 is being funded by the other

                                  15   Settling Defendants. (Id.) Stanford then brought this motion for an order determining the “good

                                  16   faith” nature of the settlement, an order barring claims for indemnity or contribution against the

                                  17   Settling Defendants, and for an order remanding the case to San Mateo Superior Court. All

                                  18   Settling Defendants joined the motion.

                                  19           The deadline for any opposition was January 29, 2019. When no opposition was filed,

                                  20   Stanford filed a Notice of No Opposition Received from Non-settling Defendants. (Dkt. 74.)

                                  21   Subsequently, Non-settling Defendants filed their opposition on February 7, 2019, nine days after

                                  22   their brief was due. Stanford objected to the Non-settling Defendants’ late-filed opposition and

                                  23   evidence and requested that the documents be stricken. (Dkt. 76.) Given the strong preference to

                                  24   decide cases on the merits, the Court considered the Non-settling Defendants’ opposition, but

                                  25   permitted Stanford to file a reply in response to their brief and vacated the scheduled hearing.

                                  26   (Dkt. 77.)

                                  27

                                  28                                     ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                               CASE NO. 18-cv-01497-RS
                                                                                         4
                                   1                                            III. LEGAL STANDARD

                                   2          Under California Code of Civil Procedure § 877.6, a court is permitted to approve a

                                   3   settlement as one entered in “good faith” if it determines that the settlement was made in that

                                   4   spirit. Federal courts hearing state law claims based on supplemental jurisdiction have the power

                                   5   to apply “good faith” settlement provisions under California Code of Civil Procedure §§ 877,

                                   6   877.6. Mason & Dixon Intermodal, Inc. v. Lapmaster Int’l LLC, 632 F.3d 1056, 1060 (9th Cir.

                                   7   2011).4 Courts generally determine “good faith” by applying the following factors: (1) a rough

                                   8   approximation of plaintiffs’ total recovery and settlor’s proportionate liability; (2) the amount paid

                                   9   in settlement; (3) the allocation of settlement proceeds among plaintiffs; (4) a recognition that a

                                  10   settlor should pay less in settlement than he would if he were found liable after trial; (5) the

                                  11   financial conditions and insurance policy limits of settling defendants; and (6) the existence of

                                  12   collusion, fraud, or tortious conduct aimed to injure the interests of non-settling defendants. Tech-
Northern District of California
 United States District Court




                                  13   Bilt, Inc. v. Woodward-Clyde & Assocs., 38 Cal. 3d 488, 499 (1985). Moreover, a settlement is

                                  14   made in “good faith” if it is within a “reasonable range” of a settling party’s proportionate share of

                                  15   liability to the plaintiff. Id. A court may review affidavits and other evidence in its discretion in

                                  16   determining the issue of “good faith.” Cal. Civ. Proc. Code § 877.6(b).

                                  17          A determination by the court that the settlement was made in good faith “shall bar any

                                  18   other joint tortfeasor or co-obligor from any further claims against the settling tortfeasor or co-

                                  19   obligor for equitable comparative contribution, or partial or comparative indemnity, based on

                                  20   comparative negligence or comparative fault.” Cal. Civ. Proc. Code § 877.6(c). The release of the

                                  21   settling tortfeasors does not discharge any other parties from liability (unless the settlement’s

                                  22   terms so provide), “but [the release] shall reduce the claims against the others in the amount

                                  23   stipulated by the release . . . or in the amount of the consideration paid for it, whichever is the

                                  24   greater.” Cal. Civ. Proc. Code § 877(a). Any party asserting lack of good faith bears the burden

                                  25

                                  26   4
                                        The Ninth Circuit has additionally held that the Carmack Amendment does not preempt state
                                  27   settlement law. Mason & Dixon, 632 F.3d at 1063.

                                  28                                     ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                               CASE NO. 18-cv-01497-RS
                                                                                          5
                                   1   of proof on that issue. Cal. Civ. Proc. Code § 877.6(d). Specifically, a party that seeks to dispute

                                   2   the good faith of a proposed settlement under the Tech-Bilt factors must demonstrate the

                                   3   settlement “is so far ‘out of the ballpark’ in relation to these factors as to be inconsistent with the

                                   4   equitable objectives of the statute.” Tech-Bilt, 38 Cal. 3d at 499-500.

                                   5                                                 IV. DISCUSSION

                                   6          A. Good Faith

                                   7          The Non-settling Defendants concentrate their opposition on a single factor of the Tech-

                                   8   Bilt analysis: the rough approximation of Stanford’s total recovery and Settling Defendants’

                                   9   proportionate liability. Stanford invokes a forensic report by engineer Mike Merritt of Argonne

                                  10   Laboratories attributing 20% of the Wiggler’s damages to the First Accident, and the remaining

                                  11   80% of its damage in the Second Accident. (Bower Decl. Ex. 4.) As noted above, the Settling

                                  12   Defendants were only involved with the First Accident. Non-settling Defendants protest they
Northern District of California
 United States District Court




                                  13   have not had the chance to depose Merritt or others from Argonne Laboratories to test the veracity

                                  14   of their method of allocating Stanford’s damages to the Defendants.5 Furthermore, Non-settling

                                  15   Defendants insisted the depositions had to be done in-person and videotaped, so that in case the

                                  16   witnesses did not appear at trial, the “live” testimony could still be presented. (Brown Decl. ¶ 14.)

                                  17          Non-settling Defendants’ protests are meritless. First, this Tech-Bilt factor calls for a

                                  18   rough estimate, not an exact one. As the California Supreme Court explained in Tech-Bilt, “[t]his

                                  19   is not to say that bad faith is established by a showing that a settling defendant paid less than his

                                  20   theoretical proportionate or fair share. Such a rule would unduly discourage settlements. . . .

                                  21   Moreover, such a rule would tend to convert the pretrial settlement approval procedure into a full-

                                  22   scale minitrial.” Tech-Bilt, 38 Cal. 3d at 499 (internal quotation marks and citations omitted).

                                  23   “As Tech-Bilt emphasizes, of course, a ‘good faith’ settlement does not call for perfect or even

                                  24   nearly perfect apportionment of liability. . . . What is required is simply that the settlement not be

                                  25

                                  26   5
                                         These include David Lichty, an engineer for Argonne, and the Person Most Qualified (“PMQ”)
                                  27   from Argonne.

                                  28                                      ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                                CASE NO. 18-cv-01497-RS
                                                                                           6
                                   1   grossly disproportionate to the settlor’s fair share.” Abbott Ford, Inc. v. Superior Court, 43 Cal.

                                   2   3d 858, 874-75 (1987). Non-settling Defendants make no argument with regard to whether the

                                   3   settlement is grossly disproportionate to the settlor’s fair share, only that they deserve a chance to

                                   4   depose the engineers who estimated the allocation of damages. This would be akin to having a

                                   5   minitrial to determine the “good faith” nature of the settlement, which is exactly what the

                                   6   California Supreme Court wished to avoid. In any event, the rough approximation of Settling

                                   7   Defendants’ liability and the amount of the settlement appear to be in Non-settling Defendants’

                                   8   favor, as the Carmack Amendment could have potentially provided for substantially lower

                                   9   damages liability for some or all of the Settling Defendants.

                                  10          Even assuming Non-settling Defendants should have had the opportunity to depose the

                                  11   Argonne engineers, they have not explained why only live videotaped depositions were the only

                                  12   acceptable medium for such testimony for the purposes of this motion. Indeed, Non-settling
Northern District of California
 United States District Court




                                  13   Defendants concede Stanford’s counsel suggested meet and conferring to discuss the possibility of

                                  14   declarations signed under penalty of perjury in lieu of an oral deposition and the possibility of

                                  15   having the depositions be taken on written questions shortly after this motion was filed. (Brown

                                  16   Decl. ¶ 12.) Moreover, there was nothing to stop Non-settling Defendants from proffering their

                                  17   own expert testimony regarding estimates of allocation of damages to counter the Argonne

                                  18   engineers’ estimates. Deficiencies in Non-settling Defendants’ defense of their case do not

                                  19   constitute lack of good faith in the partial settlement. Accordingly, Non-settling Defendants have

                                  20   failed to carry their burden.6

                                  21

                                  22   6
                                         As noted above, Non-settling Defendants filed their opposition 9 days after their brief was due,
                                  23   forcing the rescheduling of Stanford’s reply and the delay of consideration of this motion. This is
                                       not the first time in this litigation that Non-settling Defendants’ counsel have failed to promptly
                                  24   adhere to court-ordered deadlines. In the prior order granting cross-defendant Gila Mountain
                                       Towing and Recovery, Inc.’s motion to dismiss Non-settling Defendants’ amended cross-
                                  25   complaint for lack of personal jurisdiction, Non-settling Defendants not only failed to file any
                                       response to the motion, in violation of Local Rule 7-3(b), but also failed to appear at the scheduled
                                  26   hearing. (Dkt. 77.) Were this case not otherwise being remanded to state court, it may have been
                                       necessary to consider further orders consistent with Rule 11 of the Federal Rules of Civil
                                  27   Procedure.

                                  28                                     ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                               CASE NO. 18-cv-01497-RS
                                                                                          7
                                   1          The remaining Tech-Bilt factors either favor granting Stanford’s motion or are neutral.

                                   2   The amount paid in settlement is approximately 28% of Stanford’s claimed damages, excluding

                                   3   interest, which is higher than the estimated 20% of damages allocated to Settling Defendants by

                                   4   the Merritt report. There is only one plaintiff, Stanford, to which the settlement will be paid. As

                                   5   to the recognition that a settlor should pay less in settlement than he would if he were found liable

                                   6   after trial, it appears many, if not all, of the Settling Defendants are paying more than if litigation

                                   7   proceeded to trail, as some could potentially benefit from the Carmack Amendment’s preemption

                                   8   of state law claims. With regards to the fifth Tech-Bilt factor, Stanford is informed and believes

                                   9   the first $100,000 of the settlement represents the Ghuman policy limits for damage to cargo

                                  10   afforded by Ghuman, Birkiran Singh, and Hardev Singh’s insurer. No representation is made

                                  11   regarding the financial conditions of the Settling Defendants. Finally, there is no evidence of

                                  12   collusion, fraud, or tortious conduct aimed to injure the interests of the Non-settling Defendants.
Northern District of California
 United States District Court




                                  13   The proposed settlement was reached after a full day of court-supervised mediation by its

                                  14   Alternative Dispute Resolution department and arms-length ongoing negotiations between

                                  15   Stanford and Settling Defendants’ counsel. (Dkt. 67; Bower Decl. ¶ 7.) The settlement appears to

                                  16   be “within ballpark” and is in “good faith.”

                                  17          B. Remand

                                  18          This case was originally removed in light of the federal question involving the Carmack

                                  19   Amendment and its applicability to the Settling Defendants’ liability. Since the Non-settling

                                  20   Defendants were not involved in interstate transport of cargo belonging to Stanford, they have no

                                  21   basis to assert the Carmack Amendment as a defense to full liability exposure in this case. The

                                  22   dismissal of the Settling Defendants from this case would thereby eliminate federal question

                                  23   jurisdiction. Additionally, there is no diversity jurisdiction, as non-settling defendant Trans

                                  24   Xpress Line, Inc. is incorporated in California, sharing Stanford’s citizenship. (Bower Decl. ¶ 8);

                                  25   see 28 U.S.C. § 1332(a). It is wholly within the district court’s discretion whether to retain

                                  26   supplemental jurisdiction over state law claims after all claims over which it has original

                                  27   jurisdiction have been dismissed. 28 U.S.C. § 1367(c); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

                                  28                                     ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                               CASE NO. 18-cv-01497-RS
                                                                                          8
                                   1   U.S. 635, 639 (2009). Supplemental jurisdiction should not be retained because this case is still in

                                   2   its early stages and judicial economy would not be served by keeping the case in federal court.

                                   3   Therefore, remand is appropriate.

                                   4                                              V. CONCLUSION

                                   5          For the foregoing reasons, Stanford’s motion is granted and the case is remanded to the

                                   6   San Mateo Superior Court. In light of this order, the parties’ stipulation regarding extending case

                                   7   management deadlines and setting the depositions of Argonne engineers is terminated as moot.

                                   8   (Dkt. 79.)

                                   9

                                  10   IT IS SO ORDERED.

                                  11

                                  12   Dated: April 1, 2019
Northern District of California
 United States District Court




                                  13
                                                                                       ______________________________________
                                  14                                                   RICHARD SEEBORG
                                                                                       United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                    ORDER GRANTING MOTION FOR DETERMINATION OF GOOD FAITH SETTLEMENT
                                                                                                              CASE NO. 18-cv-01497-RS
                                                                                        9
